       Case 1:16-cr-00851-VSB Document 279 Filed 03/12/20 Page 1 of 1

                          Law Office of
           Zachary Margulis-Ohnuma
                                        March 11, 2020

Via ECF and e-mail

Hon. Vernon S. Broderick
United States Courthouse                                       3/12/2020
40 Foley Square
New York, NY 10007                            The Clerk's Office is directed to terminate docket entry 277
                                              and 279.
      RE: U.S. v. Janae Bendolph, 16 Cr. 851

Dear Judge Broderick:

  This office represents the defendant Janae Bendoloph in the
above-captioned case. On February 20, our office filed a request
for a temporary modification of Ms. Bendolph’s conditions of
supervised release to allow her to travel to the Dominican
Republic. Dkt. 277. Ms. Bendolph no longer plans to travel.
Therefore, I respectfully withdraw our previous request.

 Thank you for your attention to this case.

                                        Very truly yours,

                                        Victoria Nicole Medley
                                        Victoria Nicole Medley




CC:   AUSA Timothy Capozzi(via ECF)
      AUSA Michael McGinnis (via ECF)
      Probation Office Alex Barcenes (via email)




      260 Madison Avenue, 17th Floor • New York, NY 10016
               (212) 685-0999 • zach@zmolaw.com
                        www.zmolaw.com
